Citation Nr: 0119443	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-03 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 1, 1998, 
for a total disability rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia.  

In July 2000, the Board remanded this case to the RO for the 
scheduling of a personal hearing for the veteran.  That 
hearing was held before the undersigned Member of the Board, 
via videoconference, in April 2001.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
mental condition, characterized as a stress disorder, was 
articulated in a statement received by the RO on March 7, 
1997.

2.  In a July 1999 rating determination, the RO granted 
service connection for major depressive disorder, effective 
February 6, 1998; the RO assigned a temporary total 
disability evaluation for a period of hospitalization 
beginning on February 6, 1998, followed by a schedular 50 
percent evaluation from April 1, 1998.  In addition, the RO 
granted the veteran a total rating for compensation purposes 
based on individual unemployability, for which it assigned 
April 1, 1998, as the effective date.

3.  In addition to the depressive disorder, service 
connection is in effect for low back strain with left sciatic 
neuropathy, rated as 20 percent disabling; cervical 
degenerative joint disease with radiculitis in the left 
shoulder and ulnar nerve distribution, rated as 10 percent 
disabling; chondromalacia of the left knee, rated as 10 
percent disabling; and residuals of crush fracture of the 
distal tip, right fourth finger, rated as noncompensable; 
these ratings have been in effect since 1980.  


4.  The veteran initially filed a claim for a total 
disability rating based upon individual unemployability due 
to service-connected disabilities in April 1998, and 
completed a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, in June 
1998, wherein he indicated that he last worked on March 30, 
1997.

5.  In a September 1999 statement, the veteran indicated that 
he was satisfied with all issues on appeal with the exception 
of the onset of his unemployability, which he believed should 
be consistent with the his Social Security disability award, 
which found him unemployable as of March 30, 1997. 

6.  Based upon the informal claim filed by the veteran, the 
grant of service connection for a major depressive disorder 
should have been made effective on March 7, 1997.

7.  There is an approximate balance of positive and negative 
evidence as to whether the veteran was unemployable due to 
service-connected disabilities at the time he ceased 
employment on March 30, 1997, shortly after he filed his 
claim for service connection for a mental disorder on March 
7, 1997.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the grant of service connection for a major 
depressive disorder should have been made effective from the 
date of receipt by the RO of the informal claim on March 7, 
1997, and that the award of a total disability rating for 
compensation purposes based upon individual unemployability 
should be effective on March 30, 1997, with payment to 
commence on April 1, 1997.  38 U.S.C.A. §§ 1155, 5107(b), 
5110, 5111(a) (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. §§ 3.31, 3.102, 3.400, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This new statute eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 
114 Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
the Board concludes that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102 and 5103).  The Board 
concludes that the discussions provided by the RO in the July 
1999 rating decision granting a total disability rating based 
upon individual unemployability (TDIU), the October 1999 
statement of the case, and the March 2000 supplemental 
statement of the case informed the appellant of the 
information and evidence needed to substantiate this claim, 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  It does not appear that 
either the veteran or his representative has made reference 
to any evidence pertinent to this matter which has not been 
secured by the RO.  The Board also notes that the veteran was 
afforded a personal hearing before the undersigned Board 
Member in April 2001.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  "It 
is clear that to deny a claim on its merits, the evidence 
must preponderate against the claim."  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert.  

Facts and Analysis

A review of the record demonstrates that the veteran, in a 
Statement in Support of Claim (VA Form 21-4138) dated in 
February 1997 and received by the RO on March 7, 1997, 
requested an increased evaluation for his service-connected 
chondromalacia of the left knee, rated as 10 percent 
disabling, and his service-connected residuals of a low back 
strain with sacroiliac joint pain and left sciatic neuritis, 
rated as 20 percent disabling.  The veteran reported that he 
was in constant pain with his back condition, and that it was 
impossible for him to get out of bed some mornings.  He noted 
that he was self-employed, and that his back disorder often 
caused him to be unable to work and to lose income.  The 
veteran also requested service-connected compensation for a 
stress disorder.  He related this to experiences he had 
undergone while in the military.  He reported that he 
suffered flashbacks, nightmares, cold sweats, and a panic 
disorder.  

In April 1997, the veteran was afforded a VA orthopedic 
examination.  Physical examination revealed that the veteran 
stood with a slightly lordotic posture but with no lateral 
tilt.  There was no fixed deformity.  Musculature of the back 
was excellent, with no muscle spasm.  Forward flexion was to 
90 degrees, backward extension to 20 degrees, left and right 
lateral flexion to 40 degrees, and rotation to 45 degrees on 
the right and 40 degrees on the left.  There was diffuse 
tenderness at the lumbosacral level, and the veteran 
complained of pain with extremes of flexion and extension.  
There was no limitation of motion in the lower extremities 
and no muscle atrophy in any extremity.  Muscle power was 
excellent in all groups.  X-rays of the lumbar spine were 
unremarkable.  X-rays of the cervical spine taken in May 1996 
showed minor degenerative changes at C5-6 level.  Examination 
of the left shoulder revealed flexion to 150 degrees, 
extension to 40 degrees, internal rotation to 45 degrees and 
external rotation to 90 degrees, abduction to 180 degrees, 
and adduction to 30 degrees.  Diagnoses of recurring low back 
strain with no significant functional aggravation symptoms, 
mild cervical spondylosis, and chronic tendonitis and 
bursitis of the left shoulder, were rendered.

In May 1997, the veteran underwent a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was making $30,000 per year and that he used 
to make a six-figure salary.  

Mental status examination revealed that the veteran was 
casually dressed and well groomed, and appeared to be in no 
acute distress.  He displayed appropriate eye contact, and 
there was no evidence of any unusual mannerisms or tics.  His 
speech was normal.  He reported that his mood was depressed.  
His affect was congruent with this.  There was no evidence of 
marked mood lability and his mood was generally appropriate 
to the context of what he described.  He denied any active 
suicidal or homicidal thoughts and his thought process was 
generally clear, coherent, and goal directed.  His thought 
content was free of any psychotic symptoms, with no evidence 
of hallucinations or delusions.  There was no evidence of 
obsessions or compulsions.  The veteran was alert and 
oriented to time, place, and person.  There was no evidence 
of any long term or short term memory disturbance.  
Concentration was intact and intelligence was noted to be 
average.  Judgment and insight were good.  A diagnosis of a 
major depressive disorder, in partial remission, was 
rendered.  A Global Assessment of Functioning (GAF) score of 
between 65-75 was assigned.  The examiner noted that the 
veteran continued to have problems with depression and that 
he was being treated with anti-depressant medication.  

In an October 1997 rating determination, the RO continued the 
10 percent disability evaluation for cervical degenerative 
joint disease with radiculitis, C7-T1, left shoulder, and 
ulnar nerve impairment; the 20 percent disability evaluation 
for low back strain with left sciatic neuropathy; and the 10 
percent evaluation for chondromalacia of the left knee, all 
of which had been so rated since August 1980.  The RO also 
denied service connection for PTSD.  

In a March 1998 notice of disagreement (NOD), the veteran 
indicated that he disagreed with the denial of service 
connection for PTSD, and with the assigned disability 
evaluations.  He also requested that he be assigned a 
temporary 100 percent disability rating until he could be 
helped enough to reduce his dependence on a high level of 
drugs.  Along with his NOD, the veteran submitted a 
hospitalization discharge summary sheet showing that he had 
been hospitalized at the Lebanon VA Medical Center (MC) from 
February 6, 1998, to March 4, 1998.  At discharge, Axis I 
diagnoses of major depressive disorder, R/O ("rule out") 
mild PTSD, and R/O panic disorder were rendered.  A GAF score 
of 60 was assigned at that time.  There was no indication 
that the veteran was claiming a TDIU rating.

In a March 27, 1998, VA outpatient treatment record, it was 
noted that the veteran was currently unemployable due to 
depression and chronic skeletal pain, and the medications 
being used to manage these conditions.  A GAF score of 44 was 
assigned at that time.  

VA X-rays of the veteran's cervical spine, taken in March 
1998, revealed degenerative osteoarthritis and degenerative 
disc disease of the cervical spine.  

In April 1998, a notice was received from the veteran's 
representative requesting paragraph 29 (i.e., 38 C.F.R. 
§ 4.29) benefits for the veteran's hospitalization at the 
VAMC from February 6 to March 4, 1998.  Later that month, the 
representative submitted, on behalf of the veteran, claims 
for increased evaluations and a request for a total 
disability evaluation based upon individual unemployability.  
The veteran indicated, in a Statement in Support of Claim, 
that he had been unable to work since March 1997.  He stated 
the same information in his VA Form 21-526, Veteran's 
Application for Compensation or Pension.

Later in April 1998, the RO informed the veteran that, if he 
were claiming benefits for individual unemployability, he 
would need to complete a total disability application form.  

VA X-rays taken of the veteran's knees in May 1998 revealed 
normal findings.  A cervical spine CT scan performed at that 
time revealed stenosis of the neural foramina, with suggested 
slight impingement upon the anterolateral aspect of the cord 
bilaterally and principally on the right, related to 
hypertrophic joint disease and consistent with radiculopathy.  

Outpatient treatment records received from the Lebanon VAMC 
demonstrate that the veteran was seen in April 1996, 
requesting that he be followed by a VA psychiatrist.  In 
January 1997, the veteran was seen for a follow-up.  He 
reported that he was still functioning in work but that he 
continued to have trouble with sleeping and various other 
symptoms, such as flashbacks and mild panic symptoms.  He 
noted that he had run out of Prozac several weeks earlier.  A 
diagnosis of depressive disorder was rendered.  At the time 
of a February 1997 follow-up, the veteran was noted to be 
doing reasonably well, but he still had some depression and 
sleep problems.  The following day, the veteran reported an 
increase in symptoms.  It was the examiner's assessment that 
the veteran had an anxious mood and that he was depressed.  

In May 1998, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran was found to be neatly dressed and groomed, with good 
eye contact.  He spoke in a low tone but was audible, 
coherent, and civil in his account.  He was not suicidal or 
homicidal.  He was not delusional.  His thought processes 
were organized.  He was found to be mildly psychosomatic.  
His affect was restricted and he had good insight.  He noted 
that he was receiving outpatient therapy and that he was 
rebounding from his depression.  The examiner did not 
consider the veteran to be employable.  Diagnoses of PTSD and 
major depression were rendered.  A GAF score of 55 was 
assigned.  

In June 1998, the veteran forwarded a letter from his 
employer, dated March 25, 1997, informing him that, due to 
his performance over the last several months, because of his 
physical/emotional conditions and the medications he was 
taking, termination of their association was in order.  The 
veteran also forwarded a completed application for individual 
unemployability, on VA Form 21-8940, at that time.  In that 
application, he indicated that he had become disabled in 
December 1996, and had last worked full time on March 30, 
1997.

In July 1998, the veteran was afforded an additional VA 
psychiatric examination by two VA examiners.  Mental status 
examination revealed that the veteran had good personal 
hygiene and was casually dressed.  He maintained good eye 
contact and his speech was of normal rate and rhythm.  The 
veteran described his mood as lousy, and expressed 
frustration about his declining mental and physical health.  
His affect was flat.  He denied any suicide attempts or 
suicidal ideations.  He also denied any homicidal ideations.  
He further denied any auditory or visual hallucinations, and 
there was no evidence of delusional thinking or paranoia.  He 
was somewhat guarded and mildly tense.  He was alert and 
oriented times-three, and memory appeared intact.  Judgment 
and insight were average.  The examiners noted that the 
veteran had PTSD and major depression, in partial remission, 
aggravated by his service-connected conditions.  A GAF score 
of 55 was assigned.  

Later that month, the veteran forwarded a copy of his 1997 
income tax return, which revealed a salary of $9,461.00. 

In a July 1999 rating determination, the RO granted service 
connection for a major depressive disorder and assigned a 
temporary total disability evaluation from February 6, 1998, 
to April 1, 1998, and a schedular 50 percent disability 
evaluation thereafter.  It also granted a total disability 
evaluation based upon individual unemployability, effective 
from April 1, 1998.  The RO also continued the other 
previously assigned disability evaluations.  

In a September 1999 statement, the veteran indicated that his 
was satisfied as to his then-pending appeal with regard to 
all issues, with the exception of the onset date of his 
unemployability.  He stated, in that regard, that he believed 
the effective date for TDIU should be consistent with his 
Social Security award, which had found him to be disabled 
from March 1997.  He indicated that this award had been based 
solely upon his VA treatment records.  


Along with his February 2000 substantive appeal, the veteran 
forwarded a copy of the Social Security Administration (SSA) 
decision in his claim.  In the award, it was noted that, 
after a thorough review of the record, it was concluded that 
the veteran had been disabled since March 30, 1997.  The 
decision indicated that the veteran had medically 
determinable impairments of an affective disorder, PTSD, and 
a borderline personality disorder, which were considered to 
be "medically determinable" and "severe" under the Social 
Security regulations.  

In April 2001, the veteran appeared before the undersigned 
Board Member via a videoconference hearing.  At the time of 
the hearing, the veteran testified that he had ceased being 
gainfully employed in March 1997.  He also indicated that he 
had originally filed a claim in February 1997, with a county 
service officer, but that he did not know what the 
psychological impact was on his physical problems at that 
time.  He testified that the county service officer was his 
representative at that time, and was perhaps not fully aware 
of VA claims procedures and might not have properly filed the 
claim for him.  He then testified that, somewhere along the 
process, he went into the hospital.  The veteran also 
indicated that he was going to have surgery on his neck and 
shoulder in Baltimore.  

This case presents an issue of effective date which turns 
upon both a claim for an increased rating and a claim for 
service connection.  Except as otherwise provided by law, the 
effective date of an award of compensation based on an 
original claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by a regulation which 
provides that the effective date for disability compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  The date of entitlement to an award of service 
connection will be the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).


A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2000).  In this context, it 
should be noted that the provisions of 38 U.S.C.A. § 5110 
refer to the date an "application" is received.  While the 
term "application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000); 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2000).  See Norris v. West, 12 
Vet.App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2000).

A claim for TDIU is essentially a claim for an increased 
rating.  The method of determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991), and 38 C.F.R. § 3.400(o) (2000).  The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by a regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. 
§ 3.400(o)(2); VAOPGCPREC 12-98 (1998).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

However, notwithstanding the effective date assigned for 
either an original grant of benefits or an increased rating, 
under the law, the commencement of payment of VA monetary 
benefits is delayed until the first day of the calendar month 
following the month in which the effective date of the award 
is assigned.  See 38 U.S.C.A. § 5111(a) (West 1991); 38 
C.F.R. § 3.31 (2000).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that may be interpreted as applications or claims, formal or 
informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
see 38 C.F.R. § 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

The governing regulations also provide that a TDIU rating may 
be assigned, where the schedular rating is less than total, 
when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
The regulations further provide that, if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

In any event, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due 
the to service-connected disability.  38 C.F.R. § 4.16(b); 
see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected disabilities and advancing age, which would 
justify a total rating based on individual unemployability 
due solely to the service-connected conditions.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

In the present posture of this case, we note that service 
connection for a major depressive disorder was granted in 
rating action by the RO in July 1999, with an effective date 
of February 6, 1998, assigned.  Prior to February 6, 1998, 
the veteran's other service-connected disorders did not 
qualify for TDIU consideration under 38 C.F.R. § 4.16(a), as 
the veteran did not have two or more disabilities, at least 
one of which was rated at 40 percent or more, and sufficient 
additional disability to bring the combined service-connected 
rating to 70 percent or more.  At that time, he was rated at 
20 percent for his low back, 10 percent for his left knee, 
and 10 percent for cervical disc disease.

The medical evidence of record also does not demonstrate that 
the veteran's service-connected low back strain with left 
sciatic neuropathy; cervical degenerative joint disease with 
radiculitis to the left shoulder and ulnar nerve 
distribution; and chondromalacia of the left knee, either 
individually or combined, warranted an assignment of a TDIU 
rating under 38 C.F.R. § 4.16(b).  Diagnoses of recurring low 
back strain with no significant functional aggravation 
symptoms, mild cervical spondylosis, and chronic tendonitis 
and bursitis of the left shoulder were rendered at the time 
of an April 1997 VA examination.  Moreover, the veteran has 
not been found to be unemployable solely as a result of these 
disabilities at any time.  

The gravamen of the veteran's claim is that he should have 
been granted a TDIU rating by VA, effective from the same 
date on which the SSA granted him disability benefits.  We 
must emphasize, however, that the two agencies' standards of 
entitlement are much different under the law, and neither is 
bound to follow the determinations of the other.  In 
addition, it is clear that the SSA's disability decision was 
based, in large part, upon the veteran's psychiatric 
disorders, and that the SSA is not concerned with the 
distinction, to which VA is required by law to adhere, 
between service-connected and non-service-connected 
disabilities.  

While service connection for major depressive disorder was 
granted as of February 6, 1998, the assignment of a temporary 
total disability evaluation from that date to April 1, 1998, 
makes the issue of TDIU during that time frame moot.  The 
veteran's service-connected depressive disorder, which was 
assigned a schedular 50 percent disability evaluation as of 
April 1, 1998, was the main factor as to the determination 
that the veteran was unemployable due to his service-
connected disabilities.  The May 1999 Social Security 
Disability Award decision also found that the veteran's 
multiple psychiatric diagnoses served as the basis for the 
disability award by that agency, which was made effective 
from March 30, 1997.

Applying the various pertinent provisions of law to the facts 
of this case, the Board finds that the veteran's March 7, 
1997, claim for an increased rating also contained an 
informal claim for service connection for a mental disorder.  
Even though there was no precise diagnosis of record at that 
time, the record now shows that he was seen for a depressive 
disorder in 1996.  After full development of the matter, the 
RO eventually granted service connection for major depressive 
disorder, but established the effective date as February 6, 
1998, which was the date of admission to the Lebanon VAMC.  
The Board believes, however, that, under 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400, the effective date of the grant 
of service connection should be in March 1997, when the 
informal claim was filed.

Moreover, with regard to the rating to be assigned, we are of 
the opinion that the medical records place the evidence in 
approximate equipoise as to whether the veteran was 
unemployable due to his service-connected disabilities from 
the time he was granted service connection for his mental 
disorder.  The record shows that he ceased gainful employment 
as of March 30, 1997.  The issue as to what schedular rating 
he should have been assigned for the period from March 7 to 
March 30, 1997, is not before the Board at this time, and it 
is effectively moot, since, under 38 C.F.R. § 3.31, the 
actual payment of any such award would not be authorized 
until April 1, 1998.  

We are aware that, at his hearing before the undersigned in 
April 2001, the veteran stated he was scheduled to undergo 
surgery on his neck and shoulder.  It does not appear that 
records of that treatment are on file.  In any event, since 
the issue in the present case relates only to an earlier 
effective date for the veteran's TDIU rating, any current 
change in his other service-connected disabilities would not 
have an impact upon our disposition today.

Thus, in view of the foregoing, the Board holds, exercising 
our discretion under the reasonable-doubt/benefit-of-the-
doubt doctrine, that the veteran is entitled to a TDIU rating 
with an effective date of March 30, 1997, and hence with the 
initial date of payment being April 1, 1997.  See 38 C.F.R. § 
3.31.  We recognize that payment under this rating will not 
be made for any period during which the veteran has been 
awarded a temporary total rating for hospitalization and 
convalescence, since either rating results in compensation at 
the 100 percent rate.



ORDER

An effective date of March 30, 1997, with payment to commence 
on April 1, 1997, for a total disability rating based upon 
individual unemployability due to service-connected 
disabilities is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

